Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with RCE on 07/20/2021:
Claims 1-2, 6, 18-19 and 25-26 (for a total of 7) have been examined.
Claims 3-5, 7-17 and 20-24 (for a total of 19) have been canceled by Applicant.
Claims 1 and 25 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Drawings
1.	Applicant’s amendments to the drawings along with the explanations provided on pages 6-7 of the remarks filed on 07/20/2021 have overcome the drawings objections to, in regards to the “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier” from the previous Office Action.
Specification
1.	Applicant’s arguments with explanations provided on pages 6-7 of the remarks filed on 07/20/2021 have overcome the specification objections to, in regards to the “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier” from the previous Office Action.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

1.1	Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claim 1, as recently amended, recites, in the preamble, the newly added limitation/feature “… method for guiding an unmanned aerial vehicle to land, executed by a navigation equipment of an unmanned aerial vehicle,” which is not supported or described in the specification, as originally filed or as published.
The specification, as published, for example, recited the following: “… a computer non-transitory readable storage medium storing a computer program … , when being executed by a processor, the computer program implements the method according to any one of the above embodiments,” in Para [0028]; “… computer program instructions that may be provided to a general-purpose computer, a dedicated computer, an embedded processor, or a processor of other programmable data processing equipment to generate a machine, so that a device configured to implement functions specified in one or more processes in the flow diagrams and/or one or more blocks in the block diagrams is generated by using instructions executed by the general-purpose computer or the processor of other programmable data processing equipment,” in Para [0126]; “… computer program instructions that may also be loaded into a computer or other programmable data processing equipment, so that a series of operation steps are performed on the computer or other programmable data processing equipment to generate processing implemented by a computer, and instructions executed on the computer or other programmable data processing equipment provides steps for implementing functions specified in one or more processes in the flow diagrams and/or one or more blocks in the block diagrams,” in Para [0128], BUT, HOWEVER, the specification is silent about a “method for guiding an unmanned aerial vehicle to land, executed by a navigation equipment of an unmanned aerial vehicle.” Clarification is required.

Hence, the preamble of claim 1 will be interpreted as it was interpreted during previous examinations, or preparations of the prior office actions, i.e. “a method for guiding an unmanned aerial vehicle to land, comprising…”

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-2, 6, 18-19 and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claim 1, as recently amended, recites, in the preamble, the newly added limitation/feature “… method for guiding an unmanned aerial vehicle to land, executed by a navigation equipment of an unmanned aerial vehicle,” which is unclear how exactly the method for guiding an unmanned aerial vehicle to land is being executed by the claimed or specified navigation equipment of the clamed/specified unmanned aerial vehicle, which renders the claim indefinite. 
Additionally, the newly added limitation/feature “… method for guiding an unmanned aerial vehicle to land, executed by a navigation equipment of an unmanned aerial vehicle” is not supported or described in the specification, as originally filed or as published, which renders the claim indefinite.
Opposed and/or on contrary to the amended claim 1, claim 6, which depends on claim 1, recites, in the last limitation, that “… the landing instruction are being sent to the landing platform after receiving information sent by the landing platform,” thereby indication that the claimed/specified method for guiding an unmanned aerial vehicle to land is being executed NOT ONLY by the claimed/specified navigation 
Opposed and/or on contrary to the amended claim 1, claim 25, as recently amended or as previously presented, which depends on claim 1, recites number of method steps performed and/or executed by coupled to each other memory and processor of the claimed/specified landing platform, NOT by the claimed specified navigation equipment of the claimed/specified unmanned aerial vehicle, which renders amended claim 1 indefinite. Clarification is required.
For the purpose of this examination, the newly added limitation/feature “… method for guiding an unmanned aerial vehicle to land, executed by a navigation equipment of an unmanned aerial vehicle” is not given a patentable weight, and withdrawn from consideration.
Hence, the preamble of claim 1 will be interpreted as it was interpreted during previous examinations, or preparations of the prior office actions, i.e. “a method for guiding an unmanned aerial vehicle to land, comprising…”
2.1.2	Claims 2, 6, 18-19 and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6, 18-19 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No.: US 2016/0039542A1) in view of Loussides (Pub. No.: US 2015/0367956A1).
As per claim 1, Wang discloses, through the invention (see entire document), a method for guiding an unmanned aerial vehicle to land (see entire document, particularly abstract, Para [0069, 0094, 0165, 0182]), comprising: 
sending a landing instruction to a landing platform (see entire document, particularly Para [0029, 0037, 0040, 0082, 0098-0099, 0102, 0112, 0141, 0160, 0165, 0169, 0174, 0178, 0182], claim 16), wherein the landing instruction comprises a pattern identifier (see entire document, particularly Para [0097-0103, 0163]), so that the landing platform displays one landing pattern corresponding to the pattern identifier (see entire document, particularly abstract, Para [0019, 0023, 0034, 0045, 0082, 0102, 0112, 0160, 0168, 0171, 0182-0184]); 
identifying the landing pattern corresponding to the pattern identifier (see entire document, particularly Para [0019, 0023, 0034, 0097-0103, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]); and 
using the matching pattern as the landing pattern in the presence of only one matching pattern (see entire document, particularly Para [0019, 0023, 0034, 0102, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]); 
resending landing instruction resent to the landing platform in the presence of a plurality of matching patterns, wherein the landing instruction comprises a reselected pattern identifier, so that the landing pattern displayed by the landing platform corresponds to the reselected pattern identifier (see entire document, particularly Para [0019, 0023, 0034, 0082, 0102, 0112, 0159-0160, 0162-0163, 0168, 0182-0183, 0186], wherein Wang discusses: " ... first visible marker that may include a pattern of lights and the second visible marker that may include a different pattern of lights from the first visible marker," in Para [0023]; " ... pattern of lights that may include a change of the lights within a predetermined period," in Para [0034]; " ... controller that may control the markers to change to indicate that a landing zone is ready to accept a new UAV; the controller that may make the determination to change the marker in response to 
guiding the unmanned aerial vehicle to land at the landing pattern corresponding to the pattern identifier (see entire document, particularly abstract, Para [0069, 0094, 0097-0103, 0163-0165, 0182-0183]). 
Wang does not explicitly disclose, through the invention, or is missing scanning image of landing platform to identify one or more matching patterns corresponding to the pattern identifier. 
However, Loussides teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0021, 0030], landing zone 132 of FIG. 1 located on an unanchored platform; perception sensors 124 that can capture image sensor data of a terrain 130 for processing by the aircraft computer system 118 while the autonomous UAV 100 is airborne; the perception sensors 124 that may include one or more of: a downward -scanning LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, or the like in order to capture image sensor data indicative of the terrain 130 and identify one or more patterns associated with a landing zone 132 for the autonomous UAV 100; image pattern matching that can be performed by the perception sensor processing system 128 over an observation area 136 that is larger than the landing zone 132. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Loussides. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify one or more patterns associated with a landing zone for the autonomous UAV (see entire Loussides document, particularly Para [0021]).

Claims 3-5 (Canceled).
 
As per claim 6, Wang further discloses, through the invention (see entire document), sending a landing instruction to the landing platform that comprises: sending the landing instruction to the landing platform after the unmanned aerial vehicle arrives at a designated area; or, sending the landing instruction 

Claims 7-17 (Canceled).

As per claim 18, Wang further discloses, through the invention (see entire document), a navigation equipment for guiding an unmanned aerial vehicle to land, comprising: a memory, configured to store instructions; and a processor, coupled to the memory, and the processor configured to perform the method according to claim 1 based on the instructions stored in the memory (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]). 

As per claim 19, Wang further discloses, through the invention (see entire document), unmanned aerial vehicle, comprising the navigation equipment according to claim 18 (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]). 

Claims 20-24 (Canceled). 

As per claim 25, Wang further discloses, through the invention (see entire document), an unmanned aerial vehicle navigation system (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]), comprising: 
the unmanned aerial vehicle according to claim 19 and a landing platform (see entire document, particularly Para [0029, 0037, 0040, 0098-0099, 0102, 0141, 0160, 0165, 0169, 0174, 0178, 0182], claim 16),  comprising 
a memory, configured to store instructions; and a processor, coupled to the memory, and the processor is configured to perform the following steps based on the instructions stored in the memory (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]): 

extracting a pattern identifier from the landing instruction after receiving the landing instruction (see entire document, particularly Para [0019, 0023, 0034, 0097-0103, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]); and 
displaying one landing pattern corresponding to the pattern identifier on a landing platform (see entire document, particularly abstract, Para [0019, 0023, 0034, 0045, 0082, 0102, 0112, 0160, 0168, 0171, 0182-0184]), so that the unmanned aerial vehicle lands at the landing pattern (see entire document, particularly abstract, Para [0069, 0094, 0097-0103, 0163-0165, 0182-0183]). 

As per claim 26, Wang further discloses, through the invention (see entire document), a computer non-transitory readable storage medium storing a computer program that, when being executed by a processor, implements the method according to claim 1 (see entire document, particularly Para [0019, 0029, 0031-0032, 0037, 0041-0042, 0101]).

2.	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Loussides, further in view of Espedal (Pub. No.: US 2012/0293987A1).
As per claim 2, Wang does not explicitly disclose, through the invention, or is missing sending a landing confirmation information to the landing platform after the unmanned aerial vehicle lands on the landing platform, so that the landing platform cancels the display of the landing pattern. 
However, Espedal teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0002, 0011, 0019, 0027-0033], landing site 1 with landing platform on it; marking the boundaries of the landing site with green edge lights for aid during landing and take-off in darkness; use of the invention good references for achieving accurate maneuvering of a helicopter during landing and take-off; a method for forming landing positioning references visualized as a luminous pattern on a landing site for a helicopter or a load suspended from a helicopter;  an actuator system connected to a light source control unit an optical system connected to the line light source to thereby direct a portion of a light beam collection toward any area of the landing site and to orientate a projected light line segment in a desired horizontal direction on the landing site.
teach on step for “canceling displaying the landing pattern after the unmanned aerial vehicle lands on the landing platform” in the instant application, because it is well known in the art that a well-known in the art (and well-known FAA regulations)  “displaying / altering /adapting / changing color changing pattern / changing intensity of landing light during landing” is typically takes place or gets activated during an aircraft landing procedure, and typically remains inactive or is not activated prior to, or after the landing, or is being canceled after a landing of an aircraft, and remains canceled before another landing of an aircraft would take place. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Espedal. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to form landing positioning references visualized as a luminous pattern on the landing site; to enhance system for a landing site for a helicopter or a load suspended from a helicopter, where the landing positioning references are visualized as a luminous pattern on the landing site (see entire Espedal document, particularly abstract, Para [0001]).

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-2, 6, 18-19 and 25-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-2, 6, 18-19 and 25-26 have been considered but are moot in view of the new ground(s) of rejection.  
3.	Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  “the claimed invention that may effectively prevent the landing pattern from being disturbed by the environment,” on page 8 of the remarks filed on 07/20/2021; “in the claimed invention, the landing pattern shown on the landing platform is controlled by a navigation equipment of an unmanned aerial vehicle;” “the navigation device on the UAV In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Hence it is believed that the rejections should be maintained. 

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662